Name: Commission Regulation (EEC) No 2217/82 of 28 July 1982 on the delivery of various consignments of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 8 . 82 No L 239/ 1Official Journal of the European Communities I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2217/82 of 28 July 1982 on the delivery of various consignments of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 1183/82 ( 2), and in particular Article 6 (7) thereof, skimmed-milk powder and butteroil as food aid (5), as last amended by Regulation (EEC) No 3474/80 (6); whereas, in particular, the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down; Whereas Article 2 (2 ) of Regulation (EEC) No 1039/82 specifies that, provided the normal development of prices on the market is not disturbed, the supply of butter and butteroil as food aid shall be ensured in the form of butter or butterfats bought on the Community market if the situation on the market does not allow supply from public stocks ; whereas, since the latter condition has been fulfilled and the quantities involved are not so large as to disturb the normal development of prices on the market, purchases should be made on the open market to secure the necessary supplies ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to Council Regulation (EEC) No 1401/81 of 19 May 1981 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1981 food-aid programme (3), and in particular Article 7 thereof, Having regard to Council Regulation (EEC) No 1039/82 of 26 April 1982 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1982 food-aid programme (4), and in particular Article 7 thereof, Whereas, under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain third countries and beneficiary organizations have requested the delivery of the quantities of butteroil set out therein ; HAS ADOPTED THIS REGULATION: Article 1 In accordance with the provisions of Regulation (EEC) No 303/77 , the intervention agencies specified in the Annex shall deliver butteroil as food aid on the special terms set out therein. Whereas, therefore, delivery should be affected in accordance with the rules laid down in Commission Regulation (EEC) No 303 /77 of 14 February 1977 laying down general rules for the supply of Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. ( x ) OJ No L 148 , 28 . 6 . 1968 , p . 13 (2) OJ No L 140, 20. 5 . 1982, p . 1 . (3 ) OJ No L 141 , 27. 5 . 1982 , p. 1 . (4 ) OJ No L 120, 1 . 5 . 1982, p . 1 . ( 5) OJ No L 43 , 15 . 2 . 1977, p. 1 . ( 6) OJ No L 363 , 31 . 12. 1980, p . 50. No L 239/2 Official Journal .of the European Communities 13 . 8 . 82 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 1982. For the Commission Poul DALSAGER Member of the Commission 13 . 8 . 82 Official Journal of the European Communities No L 239/3 ANNEX « Consignment A 1 . Application of Council Regu ­ lations: ( a ) legal basis (EEC) No 1039 / 82 ( 1982 programme) ( b ) affectation (EEC) No 1040 / 82 2 . Beneficiary 3 . Country of destination ^j- Honduras 4 . Total quantity of the con ­ signment 600 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the butteroil ( 2 ) To manufacture from butter or cream bought on the Community market , limited to the following three countries : Denmark , Ireland and Northern Ireland 7 . Special characteristics and/ or packaging ( 3 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Aceite de mantequilla / DonaciÃ ³n de la Comunidad econÃ ³mica europea a Honduras' 9 . Delivery period Loading in October 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( e ) 11 . Representative of the beneficiary responsible for reception ( 4 )  12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 6 September 1982 No L 239/4 Official Journal of the European Communities 13 . 8 . 82 Consignment B C 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1039 / 82 ( 1982 programme) ( b ) affectation (EEC) No 1040 / 82 2 . Beneficiary 3 . Country of destination Somalia } Lesotho 4 . Total quantity of the con ­ signment 250 tonnes 200 tonnes 5 . Intervention agency responsible for delivery French Belgian 6 . Origin of the butteroil ( 2 ) To manufacture from intervention butter 7 . Special characteristics and / or packaging ( 3 ) In 5 kg tins , In 20 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community to Somalia' to Lesotho' 9 . Delivery period Loading as soon as possible and at the latest 30 September 1982 Loading in September 1982 10 . Stage and place of delivery Port of unloading Mogadishu (deposited on the quay or on lighters ) Delivered to Maseru 1 1 . Representative of the beneficiary responsible for reception ( 4 ) Ministry of Local Government and Rural Development , Food Aid Department , Mogadishu ( 7 ) Receiving Agent : Government of Lesotho Food Management Unit , Railway Siding 4457 , Maseru , Lesotho 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 13 . 8 . 82 Official Journal of the European Communities No L 239/5 Consignment D 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1039 / 82 ( 1982 programme ) ( b ) affectation (EEC) No 1040 / 82 2 . Beneficiary 3 . Country of destination j- Kingdom of Morocco 4 . Total quantity of the con ­ signment 200 tonnes 5 . Intervention agency responsible for delivery French 6 . Origin of the butteroil ( 2 ) To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Don de la CommunautÃ © Ã ©conomique europÃ ©enne au royaume du Maroc / Ã distribuer gratuitement' 9 . Delivery period Loading in September 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 6 ) 1 1 . Representative of the beneficiary responsible for reception ( 4 )  12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  No L 239/6 Official Journal of the European Communities 13 . 8 . 82 Consignment E F 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1039 / 82 ( 1982 programme) ( b) affectation (EEC) No 1040 / 82 2 . Beneficiary 3 . Country of destination ^j · Arab Republic of Egypt 4 . Total quantity of the con ­ signment 2 500 tonnes ( 5 ) 300 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the butteroil ( 2 ) To manufacture from intervention butter 7 . Special characteristics and / or packaging ( 3 ) In 2-270 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community to Egypt' 9 . Delivery period Loading in October 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 6 ) 1 1 . Representative of the beneficiary responsible for reception ( 4 )  12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 6 September 1982 13 . 8 . 82 Official Journal of the European Communities No L 239/7 Consignment G H 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1039 / 82 ( 1982 programme ) ( b ) affectation (EEC ) No 1040 / 82 2 . Beneficiary 3 . Country of destination j Nicaragua ^j · Mozambique 4 . Total quantity of the con ­ signment 300 tonnes 200 tonnes 5 . Intervention agency responsible for delivery United Kingdom 6 . Origin of the butteroil (2 ) To manufacture from intervention butter 7. Special characteristics and/ or packaging ( 3 ) See note (') In 20 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Aceite de mantequilla / DonaciÃ ³n de la Comunidad econÃ ³mica europea a Nicaragua' 'Butteroil / Dom da Comunidade econÃ ³mica europeia a favor de Mozambique' 9 . Delivery period Loading as soon as possible and at the latest 15 October 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 4 ) Port of unloading Maputo (deposited on the quay or on lighters ) 1 1 . Representative of the beneficiary responsible for reception ( 4 ) Enacomo Maputo Mozambique ( telex ENACOMO MO-6-350 ) M. Henny de Almeida Matos , ONCI , av. Ahmed Sekoutoure 21 , caixa postal 1101 , Maputo , Mozambique 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 6 September 1982 No L 239/8 13 . 8 . 82Official Journal of the European Communities Consignment I 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1401 / 81 ( 1981 programme) (b ) affectation (EEC) No 1402 / 81 (general reserve) 2 . Beneficiary 1 · Peru 3 . Country of destination J 4 . Total quantity of the con ­ signment 100 tonnes 5 . Intervention agency responsible for delivery Belgian 6 . Origin of the butteroil ( 2 ) To manufacture from butter or cream bought on the Community market 7 . Special characteristics and/ or packaging ( 3 ) In 5 kg tins, coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Aceite de Mantequilla / DonaciÃ ³n de la Comunidad econÃ ³mica europea a Peru / Para distribuciÃ ³n gratuita' 9 . Delivery period Loading as soon as possible and at the latest 31 August 1982 10. Stage and place of delivery Port of unloading Callao (deposited on the quay or on lighters ) 1 1 . Representative of the beneficiary responsible for reception ( 4 ) ONAA (Oficina Nacional de Apoyo Alimentario ), Natalio Sanchez 220 , pisos 12,13,14 , Jesus Maria , Lima , Peru ( tel . 24 64 93 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  13 . 8 . 82 Official Journal of the European Communities No L 239/9 Consignment K L M N O P 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1401 / 81 ( 1981 programme) (EEC) No 1039 / 82 ( 1982 programme) ( b ) affectation (EEC ) No 1402 / 81 (EEC ) No 1040 / 82 2 . Beneficiary Ã  Mauritania 3 . Country of destination J 4. Total quantity of the con ­ signment 250 tonnes 250 tonnes 250 tonnes 250 tonnes 250 tonnes 250 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the butteroil ( 2 ) To manufacture from intervention butter 7 . Special characteristics and / or packaging ( 3 ) In 20 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Don de la CommunautÃ © Ã ©conomique europÃ ©enne Mauritanie' Ã la republique islamique de 9 . Delivery period Loading as soon as possible and at the latest 15 October 1982 10 . Stage and place of delivery Port of unloading Nouakchott (deposited on the quay or on lighters ) ( 9 ) 1 1 . Representative of the beneficiary responsible for reception ( 4 ) Monsieur le Commissaire Ã l'aide alimentaire , Nouakchott 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 6 September 1982 No L 239/ 10 Official Journal of the European Communities 13 . 8 . 82 Notes: i 1) This Annex, together with the notice published in Official Journal No C 95 of 19 April 1977, page 7, takes the place of an invitation to tender from the intervention agencies concerned in cases where, under point 12, there must be a tendering procedure. ' (2) In cases where the goods come from intervention stock, an additional notice stating the warehouses where the product is stored will be published in the 'C' series of the Official Journal of the European Communities. (3) Other than those set out in the Annex II to Regulation (EEC) No 303/77. (*) Only in the case of delivery 'to the port of unloading' and 'free at destination' (see Article 5 and die last indent of Article 13 ( 1 ) of Regulation (EEC) No 303/77). (s) In cases where the total quantity of a lot is a multiple of 500 tonnes, the tender submitted may relate to a partial quantity of 500 tonnes or to a multiple of 500 tonnes (see Article 14 (2) of Regulation (EEC) No 303/77). (6) Delivery fob shall be deemed to have taken place and the risks shall pass from the successful tenderer to the recipient at the moment when the products have actually been lifted across the rails of the vessel at the port of shipment designated for delivery . ( 7 ) The successful tenderer must send a copy of the dispatch documents to: EEC Commission Delegate, PO Box 943 , Mogadiscio , Somalia (telex FED MOG SM 628). (8 ) In new bunged metal drums, coated internally with food-can varnish or having undergone treatment giving equivalent guarantees, of 190 to 200 kg (to be indicated in the tender) net weight, fully filled and hermetically sealed in an atmosphere of nitrogen. The drums should be strong enough to withstand a long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour, taste or odour of their contents. Each drum must be fully leakproof. (9) Vessel 60 metres long, 5 000 tonnes total weight and drawing eight metres of water, allowing berthing alongside quay, i.e. rate of unloading 1 000 tonnes per day instaed of lighter 300 tonnes per day.